IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                       NO. PD-0639-18



                              DAVID RAY GRIFFITH, Appellant
                                         v.
                                THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE TENTH COURT OF APPEALS
                         NAVARRO COUNTY



                                         ORDER

       Appellant’s brief violates Rule of Appellate Procedure 9.10(b) because the brief

contains the name of a person who was a minor at the time the offense was committed.

       The brief is struck.

       Appellant may correct this violation in his brief. The corrected brief and copies must

be filed in the Court of Criminal Appeals within seven days after the date of this order.



Filed November 15, 2018
Do not publish